               3:19-cr-00560-MGL            Date Filed 08/01/19         Entry Number 22           Page 1 of 1




                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF SOUTH CAROLINA



UNITED STATES OF AMERICA                                    )         CR. NO: 3:19-560-MGL
                                                            )
                 vs.                                        )
                                                            )         REVISED SCHEDULING NOTICE
BRENDAN SCHRIBER                                            )


PRETRIAL CONFERENCE: A pretrial conference September 24, 2019 at 2:00 pm before the Honorable Mary Geiger
Lewis in courtroom #2 in the Matthew J. Perry Courthouse, Columbia, South Carolina. The defendant and his/her attorney
must attend the conference. NOTE: Plea Agreements MUST be filed with the Court no later than two (2) business days prior
to a scheduled pretrial conference or plea hearing. If a plea Agreement has been reached, the Change of Plea hearing will
be held at this time.

JURY SELECTION AND TRIAL: A jury will be selected for the trial of this case on October 3, 2019 at 9:30 am in
courtroom #2, Matthew J. Perry Courthouse, Columbia, South Carolina. The defendant and his/her attorney must be present
for the entire jury selection process. The trial judge will be the Honorable Mary Geiger Lewis. The date for the trial of this
case will be announced on the date the jury is selected.

REQUIREMENTS: Motions to Continue filed before a scheduled pretrial conference shall state a reason under 18
U.S.C. § 3161(h)(7)(B) why a continuance is requested as well as the signature of the defendant waiving his rights
to a speedy trial and the consent of the Assistant U.S. Attorney. In cases where there are multiple defendants, this
Court will not consider granting a continuance before the pretrial conference unless there are Motions for
Continuance from all defendants in the case. Counsel should contact each other regarding obtaining the necessary
signatures.

         Pursuant to the Local Rules of this court, counsel must submit any proposed voir dire questions and special jury
instructions to the court (with a copy being sent to opposing counsel) at least two (2) business days prior to jury selection.
Strikes for cause are to be submitted two (2) business days prior to jury selection. If such requests are not made by the
deadline, counsel shall have waived the right to submit them.

         All parties are advised that the jury clerk will send each juror a written questionnaire to be completed and returned
prior to jury selection. Copies of these questionnaire responses will be available for purchase at Copy Pickup, Inc. 2733
Millwood Avenue, Columbia, SC 29205-1262, phone number (803-799-2679); fax number (803-252-2431) and
email: copypickup@copypickup.com beginning seven (7) days prior to jury selection; a Juror Questionnaire Request Form
may be accessed on the web at www.scd.uscourts.gov/docs.htm . The originals of the questionnaire responses will be
available for inspection in the clerk's office during the same time period. The questionnaires ask many of the same questions
that are traditionally asked of the jurors during voir dire at jury selection. All parties are responsible for obtaining copies of
the questionnaire responses. The questions on the juror questionnaires will not be repeated in the courtroom during jury
selection.

                                                                       ROBIN L. BLUME, CLERK

Date: August 1, 2019                                                  s/ Mary E. Deal, Deputy Clerk
